IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,221



                      EX PARTE JAVIER DE LA ROSA, Applicant



                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 04-CR-09-A IN THE 381ST DISTRICT COURT
                              FROM STARR COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to 40 years’ imprisonment. The Fourth Court of Appeals affirmed his conviction. De La

Rosa v. State, No. 04-04-00921-CR (Tex. App. – San Antonio, 2006, no pet.) (not designated for

publication).

       Applicant contends that his due process rights were violated because he was denied his right

to petition for discretionary review, pro se.
                                                                                                        2

        The trial court has entered findings of fact and conclusions of law recommending that relief

be granted. We agree. The record shows that Applicant was deprived of his right to file a petition

for discretionary review, pro se. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). We find,

therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary

review of the judgment of the Fourth Court of Appeals in Cause No. No. 04-04-00921-CR that

affirmed his conviction in Case No. 04-CR-09-A from the 381st Judicial District Court of Starr

County. Applicant shall file his petition for discretionary review with the Fourth Court of Appeals

within 30 days of the date on which this Court’s mandate issues.



Delivered: September 16, 2009
Do not publish